Citation Nr: 0303035	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  88-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (VAMROC) in Togus, Maine  




THE ISSUES

1.  Entitlement to service connection for a claimed acquired 
psychiatric disorder.  

2.  Entitlement to an increased rating for service-connected 
hepatitis, currently evaluated as 30 percent disabling.  













REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from May 18, 1979, to 
June 25, 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1986 and October 1996 rating decisions 
of the VAMROC.  

By way of history, in a July 1988 decision, the Board 
declined to reopen the veteran's claim for service connection 
for a psychiatric disorder.  In August 1995 the Board vacated 
its decision.  In a March 1996 decision, the Board again 
considered the veteran's claim and remanded the matter for 
additional development of the record.  

In April 1996, the veteran testified before a Hearing Officer 
at the VAMROC.  

Thereafter, in August 1997, the veteran testified before the 
undersigned Member of the Board also at the VAMROC.  

In June 1998, the Board denied the veteran's claims of 
service connection for headaches, sleep disorder, right calf 
disorder and a dental disorder.  

It also remanded the issues of whether new and material 
evidence had been submitted to reopen the claim of service 
connection for a psychiatric and an increased rating for the 
service-connected hepatitis C.  

In July 2000, the Board determined new and material evidence 
had been presented to reopen the veteran's claim of service 
connection for a psychiatric disorder.  It remanded the 
reopened claim, as well as the claim pertaining to hepatitis 
C to the RO for additional development.  

In a November 2000 rating decision, the RO increased the 
veteran's disability rating for the service-connected 
hepatitis C to 30 percent, effective on June 10, 1999.  

In March 2001, the Board again remanded the veteran's claims 
for an acquired psychiatric disorder and hepatitis C for 
additional development.  



REMAND

A review of the file reflects that the veteran has requested 
an additional hearing before a Member of the Board.  It is 
not apparent whether the veteran is seeking a personal 
hearing at the VAMROC or a videoconference hearing.  

As noted hereinabove, the veteran testified before the 
undersigned member of the Board in 1997.  Subsequently, the 
veteran was scheduled for a Board hearing in Washington, 
D.C., to be held in April 2000.  He failed to report for the 
hearing.  

Thereafter, the veteran filed a motion to have his hearing 
rescheduled.  In June 2000, the undersigned Member of the 
Board denied this motion.  

The service-connected hepatitis C is currently rated under 
38 C.F.R. § 4.114, Diagnostic Code 7345 for infectious 
hepatitis.  The Board observes that, effective July 2, 2001, 
VA revised the criteria for evaluating digestive 
disabilities, to include hepatitis C.  See 66 Fed. Reg. 
29,486 (2001).  

In reviewing the claims file, the record reflects that the 
veteran has not been apprised of the new regulations, nor has 
his disability been rated under the new rating criteria 
pertaining to hepatitis C.  See 38 C.F.R. § 4.114, DC 7354 
(2002).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board should first determine whether 
the revised version is more favorable to the veteran. In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  

The Board must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  

As such, VA must consider the claim pursuant to both versions 
during the course of the entire appeal.  See VAOPGCPREC 3-
2000 (2000).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2002), a 10 
percent evaluation is warranted for hepatitis C for 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  

A 20 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  

Finally, a 100 percent evaluation is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  For purposes of rating hepatitis C, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Note (2) following Diagnostic 
Code 7354 (2002).  

In this instance, given that additional testimony from the 
veteran may impact on the Board's evaluation of the new 
criteria with respect to the veteran's claim, the Board 
concludes that the veteran warrants an additional hearing as 
requested.  

Any indicated development must be taken in this regard.  

In light of the above, this case is remanded to the RO for 
the following:

1.  The RO should take appropriate action in order to 
clarify whether a personal board at the VAMROC or 
videoconference hearing is requested by the veteran 
and schedule him accordingly in accordance with the 
docket number of his appeal.  

2.  Then, following completion of the action 
discussed hereinabove and any other indicated 
development, the RO should undertake to review the 
veteran's claim.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a Supplemental 
Statement of the Case and afforded a reasonable 
opportunity to respond thereto.  

If otherwise in order, the case should then be returned to 
the Board for the purpose of appellate disposition.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	Stephen L. Wilkins
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  




